ALD-099                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2117
                                       ___________

                                    THOMAS WOOD,
                                             Appellant

                                             v.

                                      CAVELLO,
                            Officer of SCI Benner Township
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-18-cv-01787)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 18, 2021
          Before: MCKEE, GREENAWAY, JR. and BIBAS, Circuit Judges

                              (Opinion filed: April 26, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Appellant Thomas Wood, an inmate proceeding pro se, filed a civil rights

complaint under 42 U.S.C. § 1983 against a prison guard based on an alleged excessive

use of force. According to the complaint, Officer Travis Civiello1 “repeatedly smashed

and stomped” both of the Wood’s hands in the food aperture. The record reveals that

Wood was housed in the Restricted Housing Unit, where food was passed to inmates

through a small, horizontal opening at the front of the cell. During meal delivery on July

12, 2018, Wood was delivered a drink but not a meal due to a misunderstanding. When

Officer Civiello requested that Wood pass his drinking cup through the food aperture,

Wood refused, insisting that a meal be delivered or that Officer Civiello get a supervisor.

When Officer Civiello reached for a spray on his belt, Wood held his hands in the food

aperture so that it stayed open and prevented Civiello from spraying anything into the

cell. Officer Civiello requested that Wood remove his hands and then attempted

to close it by applying pressure with his hands and body weight.2 Wood suffered from

some swelling of the hands and superficial cuts.

         The District Court granted summary judgment in favor of the defendant. It held

that Wood had exhausted his administrative remedies, but that, on the merits, the

defendants were entitled to judgment as a matter of law. The District Court concluded


1
    Wood misspelled “Civiello” as “Cavello” in his complaint.
2
 The incident was captured on surveillance video. After reviewing the tape, we agree
with the District Court’s description of the scene captured on video.

                                             2
that the amount of force used by Officer Civiello was “consistent and measured” based

on Wood’s noncompliance, and that the application of force was not done “maliciously or

sadistically.” Wood timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s grant of summary judgment. See Blunt v. Lower

Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014). Summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We may affirm for any

reason supported by the record. Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011).

       Wood claims that Officer Civiello violated his Eighth Amendment rights, which

requires Wood to show that the force was used maliciously and sadistically to cause harm

rather than in a good-faith effort to maintain or restore discipline. See Wilkins v. Gaddy,

559 U.S. 34, 39-40 (2010). When “it appears that the evidence, viewed in the light most

favorable to the plaintiff, will [not] support a reliable inference of wantonness in the

infliction of pain,” summary judgment is appropriate in favor of the defendant. Brooks v.

Kyler, 204 F.3d 102, 106 (3d Cir. 2000).

       Based on Wood’s testimony and the surveillance video of the incident, the use of

force and the accompanying infliction of pain was done in good faith rather than a

wanton, malicious, or sadistic manner. Wood himself stated that Officer Civiello gave

numerous warnings and asked him to take his hands out of the food aperture before

                                              3
applying any force. Civiello pushed the food aperture closed, and the application of force

ceased when that was accomplished. The video does not show any “banging” or

“smashing” of Wood’s hands, as he alleged. Wood’s medical records, which describe

only superficial injuries such as scrapes and minor swelling, confirm that the force used

did not rise to the level of an Eighth Amendment violation. See Smith v. Mensinger, 293
F.3d 641, 649 (3d Cir. 2002) (noting that the extent of the plaintiff’s injury, in

conjunction with other evidence, may be considered to determine the constitutionality of

the force applied).

       Accordingly, we will affirm the judgment of the District Court.




                                              4